Title: Lambert Wickes to the American Commissioners, 12 July 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
St. Mallo 12th. July 1777.
This will be handed you by Mr. Joseph Fichet Armeture De Le Scarboucle of 22 Guns 6 pounders, which is now at this port and is thought to be one of the fastest Sailing Ships belonging to France, she is now out of repair or would answer our purpose very well. She is very Old and will want a very heavy repair. As the Gentlemen intends rebuilding said Ship Soon I thought proper to Mention it, as she is well known to be a very fast Sailor and will answer either as a Merchantman or a Ship of War, when repaired. If it should Suit you to employ her and not purchase, the Captain who Commands her is a Very Cleaver Man and bears an Exceeding good Charactor, his Name is Claude Rouxel. This Gentlemen has been very obliging and ready to do us every Service in his power, he proposes joining you in Shiping a Cargo of Goods to America in the fall if it should be agreeable. From Gentlemen Your most Obedient Humble Servant
Lambt. Wickes
 
Addressed: To / The Honble. Dr. Benja. Franklin / at / Paris per favr. Mr. Josh. Fichet
Notation: Capt Wicks 12 July 1777.
